Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the chassis” lacks antecedent basis.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0647821 A1 (EP ‘821).

With respect to claim 2, wherein the fixer (24, Fig.2) includes a fixing hole (25, Fig.2) formed to allow the fastening member (21) to pass therethrough.  
With respect to claim 3, wherein the cap cover (48) is provided to form a portion of an upper surface of the upper door cap (16).  
With respect to claim 4, wherein the door body (14) includes a cover (front surface) forming a front surface of the door body, and while the door panel (15, Fig.2) is separated from the door body, allowing the open front side of the coupling groove (18) to be exposed.  
With respect to claim 10, wherein the fixer (24, Fig.2) includes a first unit fixer (24, Fig.2) and a second unit fixer (other 24, Fig.2) spaced apart from the first unit fixer.  
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over EP0647821 A1 (EP ‘821) in further view of US 2012/0169196 (Marchetti).
With respect to claim 5, EP ‘821 shows wherein the door panel includes a fixing member (31,30, Fig.2) extending along at least one edge of the door panel but does not show a magnetic body. Marchetti shows the door panel (3) including a fixing member with magnetic body (section 0030), and the cover (1) is provided to have the fixing member attached thereto by a magnetic force (section 0030).  It would have been obvious to one having ordinary skill in the art to include a fixing member with a magnetic body, to the door panel of EP ‘821 to couple to the cover, as taught by Marchetti, in order to provide a quickly releasable centering means to easily fix and quickly change the door panel with another when desired.
6.	Claims 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over EP0647821 A1 (EP ‘821) in further view of KR100751015B1 (KR ‘015).
With respect to claim 5, EP ‘821 shows wherein the door panel includes a fixing member (31,30, Fig.2) extending along at least one edge of the door panel but does not show a magnetic body. KR ‘015 shows the door panel (40) including a fixing member (35, Fig.3) with magnetic body (abstract), and the cover is provided to have the fixing member attached thereto by a magnetic force (abstract).  It would have been obvious to 
With respect to claim 7, EP ‘821 does not show the door body includes a chassis. KR ‘015 shows wherein the door body includes chassis (20, 20, Fig.1) extending from opposite sides of the cover (10) to protrude forward than the cover to form a space in which the door panel (17, Fig.2) is seated (via grooves 19).  It would have been obvious to one having ordinary skill in the art to include chassis on opposite sides of the cover to protrude forward than the cover to form a space in which the door panel is seated, as taught by KR ‘015, in order to efficiently support the sides of the door panel and the cover together and provide alignment for the sides of the door panel when fixed to the door body.
With respect to claim 8, the combination (KR ‘015) shows wherein the chassis (20, 20) are provided to support opposite ends of the door panel (17).  
With respect to claim 9, the combination (KR ‘015) shows wherein the door panel (17, Fig.2), while mounted on the door body, protrudes forward than the chassis (Fig.2).  
7.	Claims 6-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over EP0647821 A1 (EP ‘821) in further view of KR20030057087 (KR ‘087).
	With respect to claim 6, EP ‘821 does not show the cover has a cover hole. KR ‘087 shows the cover (11, Fig.3) as a cover hole (14, Fig.3) which a fastening member (17, Fig.3) passes through for the cover to be fixed to the chassis (41 and 35, Fig.5). It 
With respect to claim 7, the combination (KR ‘087) shows wherein the door body includes chassis (41, 35) extending from opposite sides of the cover (11, Fig.5) to protrude forward than the cover to form a space in which the door panel (21, Fig.2, Fig.5) is seated.  
With respect to claim 8, the combination (KR ‘087) shows wherein the chassis are provided to support opposite ends of the door panel (21) (Fig.2, Fig.5).  
With respect to claim 9, the combination (KR ‘087) shows wherein the door panel (21, Fig.2, Fig.5), while mounted on the door body, protrudes forward than the chassis (Fig.2, Fig.5).  
With respect to claim 11, modified EP ‘821 does not show a buffer. KR ‘087 shows further comprising a buffer member (51, Fig.5) arranged between the door panel (21) and the door body, and including a shock absorbing material or a sound absorbing material (see translation, paragraph 28 and 33).  It would be obvious to one having ordinary skill in the art to include a buffer between the door panel and the door panel, such as shown by KR ‘087, in order to absorb shock, provide cushion for the door panel and prevent damage or scratches when being mounted on the door body.
With respect to claim 12, the combination does not explicitly show the fixer is arranged at an upper side of the buffer member. EP ‘821 shows the fixer member being .
8.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over EP0647821 A1 (EP ‘821) in further view of JP2016156556A (JP ‘556).
With respect to claim 13, EP ‘821 shows wherein the door panel includes a panel body (15) to which the fixer (24) is attached. EP ‘821 does not explicitly teach the fixer has a different material than the panel body. JP ‘556 teaches the fixer (63, Fig.5) includes a material (metal) different from a material forming the panel body (61, glass). It would have been obvious to one having ordinary skill in the art to make the fixer out of metal, as taught by JP ‘556, in order to provide a durable sturdy material to fix the panel and the door body. It would be obvious to one having ordinary skill in the art to make the door panel out of glass/another material than the fixer in order to provide aesthetically pleasing appearance to the outer surface of the door.
With respect to claim 14, EP ‘821 does not show the fixer attached to the panel body with an adhesive. JP ‘556 teaches wherein the fixer (63) is attached to the panel body (61) by an adhesive (paragraph 0045).  It would have been obvious to one having ordinary skill in the art to fix the fixer to the panel body using an adhesive, as taught by JP ‘556, in order to prevent damage to the surface of the door panel.
With respect to claim 15, the combination (JP ‘556) teaches wherein the panel body (61) includes glass (section 0045).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.